DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1-4, 6, 10, 12-20, 22, 24, and 36 have been examined in this application.  Claims 5, 7-9, 11, 21, 23, and 25-35 have been canceled.  This communication is a Non-Final Rejection in response to Applicant’s “Amendment/Remarks” filed 1/29/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 12-20, 24, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,966,762 to Wu.
As per claim 1, Wu teaches:  A patient support apparatus (See Wu, “Air mattress for modulating ridden positions”) comprising:
a mattress (see Fig. 1-2, plurality of inflatable sacs [1] connected within envelope/frame [2]) for supporting a patient, and
a first plurality of low-volume turning bladders (see Fig. 1, 6-7, [50, 50a, 50b]: side cushioning sacs) disposed in series (see Fig. 2, 6-7, side cushioning sacs [50, 50a, 50b] can be said to be “in series” under a broadest reasonable interpretation as they are positioned one after the other.  It is further noted that Applicant’s specification does not assign any special definition to the claimed term “in series”) along a longitudinal edge of the mattress (see Fig. 1, 6-7, at least side cushion [50] is located along a longitudinal edge of mattress [1]) so as to turn the mattress when inflated from a deflated condition to an expanded condition (see Fig. 6-7, demonstrating a deflated to inflated condition);
at least one strap (see Fig. 1, [12]: straps) coupled to the mattress and configured to secure the mattress to the support platform (see Fig. 1, [20]: base) to prevent movement of the mattress from a support platform (see also col. 2, lines [22-24]).
Wu discloses the claimed invention except for explicitly teaching: wherein at least one low-volume turning bladder has a volume in an expanded condition between 4-20% of a volume of the mattress.  However, Wu does describe an air pump [3] for inflating the mattress as well as the side cushions [50, 50a, 50b] which may inflate these bladders inherently to any desired level of inflation/pressure.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to have selected a size and/or desired inflation level of the turning bladders of Wu corresponding with having a 4-20% inflation volume of a volume of the mattress portion of Wu improved/proper/safer turning and angling of a patient during therapeutic processes, since it has been held that where the 
As per claim 2, Wu teaches all the limitations as described in the above rejection of claim 1, and additionally teaches:  further comprising a low-volume, high pressure air supply (see Fig. 1-2, 5, 8, [3]: air pump) disposed to inflate the first plurality of bladders.
As per claim 3, Wu teaches all the limitations as described in the above rejection of claim 2, and additionally teaches: wherein the air supply supplies air (see col. 2, lines [21-22], [53-60]).
Wu, however, lacks explicitly disclosing the air supply supplies air between about 0.1-100 L/min at a pressure between 1-200 mmHg.
However, before effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided an air supply to supply air at between about 0.1-100 L/min and a pressure between 1-200 mmHg, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation would be to provide a more cost-effective and patient-centered support system apparatus that has the ability to self-adjust every time a patient moves or is repositioned.
As per claim 4
As per claim 10, Wu teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: further comprising a second plurality of low-volume turning bladders disposed along a second longitudinal edge of the mattress, wherein an air supply inflates the second plurality of turning bladders (see Fig. 6-7, side cushioning sacs [50, 50a, 50b] are shown located on a “L” left side and a “R” right side)
As per claim 12, Wu teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: further comprising a manifold (see Fig. 1, [31]: plurality of hoses) that fluidly couples the plurality of bladders to an air supply (see Fig. 1, [3]: air pump).
As per claim 13, Wu teaches all the limitations as described in the above rejection of claim 12, and additionally teaches: wherein the manifold comprises quick connection ports (see col. 2, lines [54-60]: use of “adapters” may be considered a form of a “quick connection” between the hoses [31] and air bladders [1, 40, 50]).
As per claim 14, Wu teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: wherein the mattress is an inflatable mattress comprising a plurality of inflatable cushions (see Fig. 1-5, 8 and col. 2, lines [7-32]: a plurality of individual air bladders form mattress [1]).
As per claim 15
As per claim 16, Wu teaches all the limitations as described in the above rejection of claim 15, and additionally teaches: wherein the lower layer of inflatable cushions are fluidly coupled to one another to form a single zone (see Fig. 1-4, leg bending means [23] is formed within a leg section/zone [4], see also col. 2, lines [33-34]).
As per claim 17, Wu teaches all the limitations as described in the above rejection of claim 15, and additionally teaches: wherein the upper layer of inflatable cushions comprises multiple zones (see Fig. 1-4, sacs [1] on top layer are formed of: head section/zone [21], torso section/zone [22], leg section/zone [23]).
As per claim 18, Wu teaches all the limitations as described in the above rejection of claim 17, and additionally teaches: wherein the zones comprise a head zone (see Fig. 1-4, [21]: head zone), a shoulder zone (see Fig 1-4, may be considered area between head zone [21] and torso zone [22]), a body zone (see Fig. 1-4, [22]: torso zone) and a foot zone (see Fig. 1-4, [23]: leg zone).
As per claim 19, Wu teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: further comprising a substantially rigid platform (see Fig. 6-7, base [20]) disposed between the turning bladders and the mattress (see Fig. 6-7, base [20] is disposed between [1] and turning sacs [50, 50a, 50b]).
As per claim 20
As per claim 24, Wu discloses the claimed invention except for explicitly teaching: wherein each turning bladder has a volume in an expanded condition between approximately 4-20% of a volume of the mattress.  However, Wu does describe an air pump [3] for inflating the mattress as well as the side cushions [50, 50a, 50b] which may inflate these bladders inherently to any desired level of inflation/pressure.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to have selected a size and/or desired inflation level of the turning bladders of Wu corresponding with having a 4-20% inflation volume of a volume of the mattress portion of Wu improved/proper/safer turning and angling of a patient during therapeutic processes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
As per claim 36, Wu teaches all the limitations as described in the above rejection of claim 1, and additionally teaches:  a method of turning a mattress comprising the steps of:
inflating the first plurality of low-volume turning bladders of the patient support apparatus of claim 1 with air from an air supply (see Fig. 6-7, inflation from deflated state to inflated state of side turning sacs [50, 50a, 50b] is shown); and
turning the mattress as the first plurality of low-volume turning bladders inflate to an expanded state (see Fig. 7, air sacs/upper mattress [1] is shown turned above the inflated [50,50a,50b])
Wu, however, lacks explicitly disclosing the air supply supplies air between about 0.1-100 L/min at a pressure between 1-200 mmHg to inflate the first plurality of bladders.
However, before effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided an air supply to supply air at between about 0.1-100 L/min and a pressure between 1-200 mmHg, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation would be to provide a more cost-effective and patient-centered support system apparatus that has the ability to self-adjust every time a patient moves or is repositioned.

Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,966,762 to Wu in view of U.S Patent Application Publication 2014/0007353 to Stryker et al. (hereinafter Stryker).
As per claim 6, Wu teaches all the limitations as described in the above rejection of claim 1, however it does not teach the following which is described by Stryker:  wherein at least one turning bladder has a length between 5-15% the length of the mattress (see para [0068]: “turning bladders may be segmented or divided to form a plurality of turning bladders,” it would further be possible to have divided the bladders of Stryker to be of specified or desired lengths based on the requirements of the device).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wu with these aforementioned teachings of Stryker with the motivation of dividing the turning air sacs Nerwin v. Erlichman, 168 USPQ 177, 179.
Further, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to have selected a size and/or desired length of each segmented turning bladder portion of Stryker being 5-15% the length of the mattress portion of Wu for improved selective turning and angling of desired portions of a patient’s body during a therapeutic processes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
As per claim 22, Wu teaches all the limitations as described in the above rejection of claim 1, however it does not teach the following which is described by Stryker:  wherein each turning bladder has a length between 5-15% the length of the mattress (see para [0068]: “turning bladders may be segmented or divided to form a plurality of turning bladders,” it would further be possible to have divided the bladders of Stryker to be of specified or desired lengths based on the requirements of the device).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wu with these aforementioned teachings of Stryker with the motivation of dividing the turning air sacs of Wu as suggested by Stryker since it has further been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman
Further, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to have selected a size and/or desired length of each segmented turning bladder portion of Stryker being 5-15% the length of the mattress portion of Wu for improved selective turning and angling of desired portions of a patient’s body during a therapeutic processes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive.
Regarding independent claim 1, Applicant argues that the prior art of Wu does not teach or fairly suggest the newly amended limitations of: “at least one strap coupled to the mattress and configured to secure the mattress to the support platform to prevent movement of the mattress from a support platform.”  The Examiner respectfully disagrees based on the teachings and figures of Wu.  As shown by Wu, a strap (see Fig. 1, plurality of straps [12]) are coupled to the mattress (see Fig. 1, straps [12] are looped around the plurality of inflatable sacs [1]) and configured to secure the mattress to (a) the support platform (see Fig. 1, [20]: base of mattress envelope [2]) to prevent movement of the mattress from a (the) support platform.  The base [20] of Wu’s air mattress system may be considered a “support platform” under a broadest reasonable interpretation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited patents show inflatable/air mattresses with straps/belts having similar properties to the claimed invention. They show the general state of the art and are of general relevance with respect to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





Sincerely,
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/11/2021